As filed with the Securities and Exchange Commission on July 9, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2015 Item 1. Report to Stockholders. Balter Long/Short Equity Fund Semi-Annual Report April 30, 2015 Institutional Class (BEQIX) TABLE OF CONTENTS Shareholder Letter 1 Performance Information 2 Allocation of Portfolio Holdings 4 Schedule of Investments 5 Statement of Assets and Liabilities 15 Statement of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 19 Expense Example 26 Additional Information 28 Privacy Notice 29 Dear Shareholder, The Balter Long/Short Equity Fund returned +2.80% for the six-month period ending April 30, 2015 compared to relevant benchmarks +4.65% for the Russell 2000 Index, +4.40% for the S&P 500 Index, and +1.93% for the Morningstar Long/Short Equity Category Average.During this period the long portfolio contributed +5.46% and the short portfolio detracted -1.38% on a gross basis.The portfolio averaged 72.7% long and -27.6% short, resulting in average net exposure of 45.1% and average gross exposure of 100.3%.At month end there were a total of 265 positions in the portfolio with 138 on the long side and 127 on the short side. Healthcare was the best performing sector during the period, returning +1.96% on a gross basis.Auspex Pharmaceuticals (ASPX) was the best performing name within the sector, adding 0.71% to attribution.The stock appreciated nearly 50% in March after Teva Pharmaceutical (TEVA) announced an agreement to buy Auspex for $3.2 billion, or $101 a share. Consumer Discretionary followed by Information Technology were the next best two performing sectors, adding +1.09% and +0.99% respectively.Consumer Staples was the worst performing sector, costing the Fund -0.62% gross.Losses within the sector came from both the long and the short side of the portfolio. We’ve seen a better environment for stock picking so far in 2015 than we did the end of last year.Year to date as of April 30, 2015, the Fund is outperforming all of its relevant benchmarks, while maintaining less than 50% exposure to the equity market.The sideways trending market and normalized volatility have created an attractive backdrop for investing long and short in small-cap equities.While we do not know what the rest of the year will bring, we feel confident that Fund should fare well if current market conditions persist. We do not currently have plans to make any changes to the present portfolio composition and continue to target equal weights between the four sub-advisers.We remain pleased with the current mix of sub-advisers that we have in place as each continues to take a distinctly different approach to investing in small-cap equities.We continue to look for a fifth potential sub-adviser that can complement our existing group of managers but are in no rush to identify a manager just for the sake of adding them.Our current sub-advisers complement each other extremely well and any addition would need to be equally compelling.We remain committed to having no more than five sub-advisers in this portfolio and only engage with sub-advisers we believe to be high caliber hedge fund managers. Sincerely, Brad Balter, CFA Jay Warner, CFA Ben Deschaine, CAIA CEO, Portfolio Manager Portfolio Manager
